703 N.W.2d 472 (2005)
SCHILLER v. FARM BUREAU MUT. INS. CO. OF MICHIGAN.
No. 127794.
Supreme Court of Michigan.
September 21, 2005.

Application for Leave to Appeal
SC: 127794, COA: 258344.
On order of the Court, the application for leave to appeal the December 2, 2004 order of the Court of Appeals is considered and, it appearing to this Court that the case of Cameron v. Auto Club Insurance Association (Docket No. 127018) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case. The proceedings in the Washtenaw Circuit Court shall be STAYED while this application remains pending. Defendant's motion for immediate consideration of its motion to consolidate is GRANTED. The motion to consolidate is DENIED.